Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on July 08, 2022, wherein claims 6-25 are currently pending.  The application claims priority to provisional application 62/853341 (filed 05/28/2019).


Election/Restrictions
Applicant’s election without traverse of Claims 6-20 in the reply filed on 07/08/2022 is acknowledged.  Applicant has added new claim 21-25.


Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites that is a dependent of “claim 16” itself.  For examination purposes, Examiner will assume claim 16 is dependent on claim 15 (when comparing similar claim 9).  Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) acquiring/obtaining/receiving/etc., information/data (where the information itself is non-technical, old-known (within the employee scheduling over any industry),  and abstract in nature – e.g. “employee data, availability data, resources data, previous scheduling data, leave data”), data analysis and manipulation to determine more information/data (e.g. creating/formatting/updating/etc., schedules), and providing/displaying this determined data.  The claimed concept is clearly using abstract information to organize human activities (in the fundamental economic practice of employee scheduling; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)). Using various patterns/tables (honeycomb, spreadsheet, etc.,) to present information does not move the claims away from the abstract nature of the claims as honeycomb patterns (old and well-known non-technical pattern) in information presentation does not necessarily require computers or computing components and can be done by humans (honeycomb patterns have been used in industry to present concepts – and have been created by humans without the need of computers/machines/etc.,).  The claimed invention further uses mathematical steps to analyze and determine further data (scheduling uses mathematical concepts/algorithms/etc., such as looks at shifts, frequencies, patterns, etc., to make calculated decisions on creating/updating/etc., employee schedules – see, for example, specification paras. 0055-0060).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of the independent claims 6, 13, and 20 and the dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity (e.g. fundamental economic activity of employee/worker/staff/etc., scheduling and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts (see explanation above) but for the recitation of generic/general-purpose computers and computer/computing components.  That is, but for the recitation of, for example, “systems,” “computers,” “processors,” “graphical user interfaces (GUIs),” “networks,” “databases,” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis and manipulation to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).   If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under organizing human activities grouping and mathematical concepts grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic/general-purpose computers and computing components/devices (“systems,” “computers,” “processors,” “graphical user interfaces (GUIs),” “networks,” “databases,” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “computers,” “processors,” “graphical user interfaces (GUIs),” “networks,” “databases,” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). There is no improvement to any technology that is claimed and shown. The generic “systems,” “computers,” “processors,” “graphical user interfaces (GUIs),” “networks,” “databases,” “storage medium/media,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers, known computing components, and a familiar network as a tool to perform abstract processes (organizing human activities and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities and mathematical concepts involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution/extra-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing components/devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example (although mention throughout the specification), see Applicant’s specification at, for example, Fig. 2B, ¶¶ 0035-0036 [discussing using general-purpose/generic computers and computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims 7-12, 14-19, and 21-25 further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims do not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes, compares, and further adjusts/etc., this known type of data/information; and merely recites post-solution activities; limitation, as drafted, are simple processes that, under its broadest reasonable interpretation, covers performance of the limitations as organizing human activities and also using mathematical concepts/algorithms – the results of which as used to organize human activities). The dependent claims further state using and acquiring/obtaining/receiving/etc., information/data (where the information itself is non-technical, old-known (within the employee scheduling over any industry),  and abstract in nature – e.g. “employee data, availability data, resources data, previous scheduling data, leave data”), data analysis and manipulation to determine more information/data (e.g. creating/formatting/updating/etc., schedules), and providing/displaying this determined data.  The claimed concept is clearly using abstract information to organize human activities (in the fundamental economic practice of employee scheduling; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)). Using various patterns/tables (honeycomb, spreadsheet, etc.,) to present information does not move the claims away from the abstract nature of the claims as honeycomb patterns (old and well-known non-technical pattern) in information presentation does not necessarily require computers or computing components and can be done by humans (honeycomb patterns have been used in industry to present concepts – and have been created by humans without the need of computers/machines/etc.,).  
  The claimed concept is organizing and structuring information to organize human activities.  The claims further uses mathematical steps to analyze and determine further information/data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (organizing human activities in the fundamental economic practice of employee/worker/staff/workforce/etc., scheduling; and managing personal behavior or relationships or interactions between people (including scheduling)); and further geared towards mathematical relationships (as discussed in the claims and the specification). Dependent claims also do not include additional elements that are sufficient to amount to significantly more than the juridical exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing #### (see reasons in independent claims).
Similar to the independent claims above, the limitations of dependent claims 7-12, 14-19, and 21-25, under the broadest reasonable interpretation, covers methods of organizing human activity (e.g. fundamental economic activity of employee/worker/staff/etc., scheduling and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts (see explanation above) but for the recitation of generic/general-purpose computers and computer/computing components.  That is, but for the recitation of, for example, “systems,” “computers,” “processors,” “graphical user interfaces (GUIs),” “networks,” “databases,” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis and manipulation to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).   If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under organizing human activities grouping and mathematical concepts grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic/general-purpose computers and computing components/devices (“systems,” “computers,” “processors,” “graphical user interfaces (GUIs),” “networks,” “databases,” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “computers,” “processors,” “graphical user interfaces (GUIs),” “networks,” “databases,” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). There is no improvement to any technology that is claimed and shown. The generic “systems,” “computers,” “processors,” “graphical user interfaces (GUIs),” “networks,” “databases,” “storage medium/media,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers, known computing components, and a familiar network as a tool to perform abstract processes (organizing human activities and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities and mathematical concepts involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution/extra-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing components/devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example (although mention throughout the specification), see Applicant’s specification at, for example, Fig. 2B, ¶¶ 0035-0036 [discussing using general-purpose/generic computers and computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Sedeh et al., (US 2018/0052959) (hereinafter “Sedeh”) in view of Babarykin (US 2015/0317058).
As per claim 13, Sedeh discloses a computer-implemented method for dynamically creating and updating a Page 3 of 7schedule for shift work  (Abstract [personnel scheduling…determine scheduling…scheduled unit of time during time periods]; ¶¶ 0003-0005 [computer-assisted personnel scheduling], 0014 [staffing resources…personnel scheduling], 0016-0018 [personnel scheduling…shifts]), the method implemented utilizing one or more processors for executing computer instructions stored in a computer readable medium (Fig. 1; ¶¶ 0021-0026) to perform the steps comprising: 
acquiring employee data, availability data, resources data, previous scheduling data, leave data from at least one database (¶¶ 0014 [staffing resources…personnel scheduling], 0016-0018 [personnel scheduling…shifts], 0036-0039 [available for scheduling…rostering…determine scheduling…rostering model…demand information…quantities of service providers…specific service providers that are to be scheduled (for the different multiples of the first unit of time) during the time periods], 0031-0032 [account for holidays, holiday weeks…vacations], 0041-0042 [type of provider – doctors, nurses, etc., (employee data)…provider type that is available (also looking at availability based on previous schedule/shift)]); 
creating, via a scheduling module in communication with the at least one database, the schedule based on the employee data, the availability data, resources data, and the previous scheduling data (¶¶ 0014 [staffing resources…personnel scheduling], 0016-0018 [personnel scheduling…shifts], 0036-0039 [available for scheduling…rostering…determine scheduling…rostering model…demand information…quantities of service providers…specific service providers that are to be scheduled (for the different multiples of the first unit of time) during the time periods], 0031-0034 [account for holidays, holiday weeks…vacations], 0041-0042 [type of provider – doctors, nurses, etc., (employee data)…provider type that is available (also looking at availability based on previous schedule/shift)]); 
wherein the schedule is formatted in a plurality of tiers (¶¶ 0049-0055 [discusses scheduling formatted in tiers taking into account provider type (position, job skill needed (nurse, doctor, etc.,)); scheduling information component is configured to allocate service providers of the first type across the time periods such that a quantity of allocated service providers of the first service provider type satisfies the estimated levels of demand during the time periods. As an example, the first service provider type may be a service provider that is available to be scheduled for a first multiple of the first unit of time…allocating…rostering model…allocating… provider type satisfies the estimated levels of demand during the time periods; for example, the second service provider type may be a service provider that is available for a second multiple of the first unit of time different than the first multiple of the first unit of time. In one use case, the first unit of time may be four hours, a first-type service provider may be a service provider that is available to be scheduled for four consecutive hours, and a second-type service provider may be a service provider that is available to be scheduled for twelve consecutive hours. In another use case, the first unit of time may be four hours, a first-type service provider may be a service provider that is available to be scheduled for four consecutive hours, and a second-type service provider may be a service provider that is available to be scheduled for eight consecutive hours. In some embodiments, scheduling information component 34 is configured to replace consecutive allocations of first-type service providers with second-type service providers based on the rostering model (e.g., based on its indication that a service provider of the second service provider type is available for scheduling). In some embodiments, scheduling information component 34 is configured to iteratively replace consecutive allocations of first-type service providers with a second-type service provider. As an example, scheduling information component 34 may continue to replace consecutive allocations of first-type service providers in a time period with a second-type service provider until the remaining consecutive allocations of first-type service providers in the time period cannot be replaced with a second-type service provider. In one scenario, for example, if all three consecutive allocations of four-hour shift nurses in a time period have been replaced by twelve-hour shift nurses, schedule information component 34 may stop performing the iterative replacement of consecutive four-hour shift nurses with twelve-hour shift nurses…service providers to be scheduled for at least one of the different multiples of the first unit of time during at least a portion of the time periods (for which levels of demand are estimated) without using multiplication operands and/or without using division operands. In some embodiments, scheduling information component 34 is configured to use one or more addition or subtraction operands to determine the quantities of service providers to be scheduled during at least a portion of the time periods without using multiplication operands and/or without using division operands. In this way, for example, determination of the quantities of service providers (to be scheduled during at least a portion of the time periods) may be performed without the computationally expensive and time consuming multiplication and/or division operands. As an example, one or more portions of the allocations of service providers and/or the replacement of the allocations described herein may be performed using one or more addition or subtraction operands without the need for multiplication and/or division operands (e.g., due to the manner in which the unit(s) of time and service provider types are defined in the rostering model and/or other considerations), thereby decreasing computational costs and increasing performance]; see also 0017 [preferring personnel who work longer shifts (e.g., preferring twelve hour shifts over eight or four hour shifts and preferring eight hour shifts over four hour shifts). Such preference may be an aspect of a rostering model used to schedule the personnel (another example of tier – in addition to the example shown above)]); 
displaying the schedule via a scheduling interface (see citations above and also see ¶¶ 0015-0016 [user interface elements…interactive elements on a user interface…correspond to …providers to be scheduled…aspects related to personnel scheduling], 0021-0023, 0038, 0046-0050 [user interface…generate a first interactive element, a second interactive element, or other elements on a user interface], 0051-0054 [user interface…chart]); 
updating dynamically the schedule via a scheduling interface, based on user input (¶¶ 0033 [input from user (regarding holidays, etc.,)], 0038 [user input via user interface], 0050-0051 [user input…update the scheduling…responsive to…interactive element being moved…on the interface], 0038 [scheduling personnel…chart], 0052 [user input…holidays and/or special events…reoptimize scheduling…result of user adjustments],  0051-0056 [update the scheduling…user interface…[adjustments]…chart…holidays (etc.,)…reoptimize scheduling…result of adjustments (adding holidays, etc.,)…updated…scheduling]); 
receiving automatically from the at least one database leave data created by a leave management module in communication with the at least one database; and updating dynamically the schedule with the leave data (¶¶ 0051-0052 [update the scheduling…responsive to…interactive element being moved…on the interface], 0038 [scheduling personnel…chart], 0051-0056 [update the scheduling…user interface…[adjustments]…chart…holidays (etc.,)…reoptimize scheduling…result of adjustments (adding holidays, etc.,)…updated…scheduling], 0063-0066, 0069).
Sedeh does not explicitly state nested tiers to form a hierarchal honeycomb (hexagonal) structure and hierarchal honeycomb (hexagon) structure. (Note that honeycomb structure is just diagram laid out in hexagons and it is known to use these diagrams to present management concepts in presentations (honeycomb diagram is essential a tree diagram using laid out hexagons – which is also seen in Applicant’s drawings)).
Babarykin discloses nested tiers to form a hierarchal honeycomb (hexagonal) structure and hierarchal honeycomb (hexagon) structure when organizing and presenting information/data strategy, decision making, analysis, and/or concept evaluation (figs. 12, 14-16, 20+; claim 11 [graphical structures…hexagon…hierarchical tree structure]; ¶¶ 0006-0009 [user interface structure…hexagon…hierarchical tree structure], 0039-0044).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sedeh nested tiers to form a hierarchal honeycomb (hexagonal) structure and hierarchal honeycomb (hexagon) structure as taught by analogous art Babarykin in order to organize and display information while specifying relationships of information concepts so as the efficiently and accurately schedule employees/workforce/personnel/etc., based on a diversity of factor since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Babarykin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).



As per claim 6, claim 6 discloses substantially similar limitations as claim 13 above; and therefore claim 6 is rejected under the same rationale and reasoning as presented above for claim 13.
As per claim 20, claim 20 discloses substantially similar limitations as claim 13 above; and therefore claim 20 is rejected under the same rationale and reasoning as presented above for claim 13.

As per claim 15, Sedeh discloses the computer-implemented method of claim 13, wherein the plurality of nested tiers has a first tier representing a plurality of classes of employees, a second tier within the first tier representing a plurality of shifts of employees, a third tier representing a plurality of teams of employees, and a fourth tier representing a plurality of positions (¶¶ 0003, 0021 [providers (personnel) may be nurses, paramedics, caregivers, medical consultants, or any provider of service associated with a health care facility], 0030-0034, 0041+, 0049-0055 [discusses scheduling formatted in tiers taking into account provider type (position, job skill needed (nurse, doctor, etc.,)); scheduling information component is configured to allocate service providers of the first type across the time periods such that a quantity of allocated service providers of the first service provider type satisfies the estimated levels of demand during the time periods. As an example, the first service provider type may be a service provider that is available to be scheduled for a first multiple of the first unit of time…allocating…rostering model…allocating… provider type satisfies the estimated levels of demand during the time periods; for example, the second service provider type may be a service provider that is available for a second multiple of the first unit of time different than the first multiple of the first unit of time. In one use case, the first unit of time may be four hours, a first-type service provider may be a service provider that is available to be scheduled for four consecutive hours, and a second-type service provider may be a service provider that is available to be scheduled for twelve consecutive hours. In another use case, the first unit of time may be four hours, a first-type service provider may be a service provider that is available to be scheduled for four consecutive hours, and a second-type service provider may be a service provider that is available to be scheduled for eight consecutive hours. In some embodiments, scheduling information component 34 is configured to replace consecutive allocations of first-type service providers with second-type service providers based on the rostering model (e.g., based on its indication that a service provider of the second service provider type is available for scheduling). In some embodiments, scheduling information component 34 is configured to iteratively replace consecutive allocations of first-type service providers with a second-type service provider. As an example, scheduling information component 34 may continue to replace consecutive allocations of first-type service providers in a time period with a second-type service provider until the remaining consecutive allocations of first-type service providers in the time period cannot be replaced with a second-type service provider. In one scenario, for example, if all three consecutive allocations of four-hour shift nurses in a time period have been replaced by twelve-hour shift nurses, schedule information component 34 may stop performing the iterative replacement of consecutive four-hour shift nurses with twelve-hour shift nurses…service providers to be scheduled for at least one of the different multiples of the first unit of time during at least a portion of the time periods (for which levels of demand are estimated) without using multiplication operands and/or without using division operands. In some embodiments, scheduling information component 34 is configured to use one or more addition or subtraction operands to determine the quantities of service providers to be scheduled during at least a portion of the time periods without using multiplication operands and/or without using division operands. In this way, for example, determination of the quantities of service providers (to be scheduled during at least a portion of the time periods) may be performed without the computationally expensive and time consuming multiplication and/or division operands. As an example, one or more portions of the allocations of service providers and/or the replacement of the allocations described herein may be performed using one or more addition or subtraction operands without the need for multiplication and/or division operands (e.g., due to the manner in which the unit(s) of time and service provider types are defined in the rostering model and/or other considerations), thereby decreasing computational costs and increasing performance]; see also 0017 [preferring personnel who work longer shifts (e.g., preferring twelve hour shifts over eight or four hour shifts and preferring eight hour shifts over four hour shifts). Such preference may be an aspect of a rostering model used to schedule the personnel (another example of tier – in addition to the example shown above)]).
As per claim 19, Sedeh discloses the computer-implemented method of claim 13, wherein the scheduling interface displays frequencies for the plurality of shifts of employees for the schedule based on the schedule and previous schedule data, the frequencies allowing the user to view gaps in the shifts and to make decisions based on the frequencies (¶¶ 0016-0019 [levels of demand for a service provider based on past patient census information (e.g., statistically) with the target of allocating service providers such that low quality of care problems are avoided due to understaffing and such that budget overruns are avoided due to overstaffing. System 10 may also avoid quality of care problems by preferring personnel who work longer shifts (e.g., preferring twelve hour shifts over eight or four hour shifts and preferring eight hour shifts over four hour shifts). Such preference may be an aspect of a rostering model used to schedule the personnel. The rostering model may be selected from among a plurality of rostering models…allocate service providers that work the longest shifts and then, after these service providers are allocated, service providers that work shorter shifts may be allocated, followed by allocation of service providers who work even shorter shifts. Such selection of a rostering model creates a strict constraint in performing personnel allocation…satisfy a quality factor (e.g., service recipient to service provider ratio, such as a patient to nurse ratio or other ratio) while also satisfying understaffing/overstaffing thresholds], 0034-0039 [account for peak times… schedule personnel to cover for peak demand at certain times (e.g., in the morning) during the time periods…[d]emand information component may adjust a target service recipient to service provider ratio (e.g., a patient to nurse ratio or other ratio), which scheduling information component operates on to cover the peak times…available for scheduling…rostering…determine scheduling…rostering model…demand information…quantities of service providers…specific service providers that are to be scheduled (for the different multiples of the first unit of time) during the time periods], 0031-0032 [account for holidays, holiday weeks…vacations], 0041-0042, 0048-0056).

As per claims 8 and 12, claims 8 and 12 disclose substantially similar limitations as claims 15 and 19 above; and therefore claims 8 and 12 are rejected under the same rationale and reasoning as presented above for claims 15 and 19.



Claims 7, 9-11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Sedeh et al., (US 2018/0052959) (hereinafter “Sedeh”) in view of Babarykin (US 2015/0317058) further in view of O’Brien (US 6,587,831).
As per claim 7, Sedeh in view of Babarykin discloses the computer-implemented system of claim 6 and also discloses leave data where personnel take leave (holiday, vacation, etc.,) and the schedule being updated/adjusted based on the leave(s) (see citations above in claim 1 above). Sedeh also does disclose scheduling based on demand and personnel on leave (see citations in claim 1 – and also Sedeh paras. 0004-0006, 0032-0033, 0052). Sedeh also discloses saving information in databases to be used in determining schedules (paras. 0022, 0029-0030). However, Sedeh in view of Babarykin does not explicitly state wherein the leave data includes employee leave requests are approved and/or rejected by the leave management module.
Analogous art O’Brien discloses wherein the leave data includes employee leave requests are approved and/or rejected by the leave management module (col. 8, line 37 – col. 9, line 4 [employee…leave request…approved or denied]; col. 7, lines 3-52).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sedeh in view of Babarykin wherein the leave data includes employee leave requests are approved and/or rejected by the leave management module as taught by analogous art O’Brien in order to efficiently and accurately schedule employees/workforce/personnel/etc., based on a diversity of factor including availability and demand (Sedeh does disclose scheduling based on demand – see citations in claim 1 – and also Sedeh paras. 0004-0006) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of O’Brien (employees requesting leave and getting approval (or rejected) is a very old concept in a workplace) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 14, claim 14 disclose substantially similar limitations as claim 7 above; and therefore claim 14 is rejected under the same rationale and reasoning as presented above for claim 7.
As per claim 16, Sedeh in view of Babarykin discloses the computer-implemented method of claim 13, but neither Sedeh nor Babarykin explicitly state wherein the plurality of positions is populatable with a plurality of employee tags, each of the plurality of employee tags representing an employee.
Analogous art O’Brien discloses wherein the plurality of positions is populatable with a plurality of employee tags, each of the plurality of employee tags representing an employee (Figs. 2A-B; col. 3, line 5 – col. 4, line 25; col. 4, lines 30-44; col. 6, line 18 – col. 7, line 2).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sedeh in view of Babarykin wherein the plurality of positions is populatable with a plurality of employee tags, each of the plurality of employee tags representing an employee as taught by analogous art O’Brien in order to efficiently and accurately schedule employees/workforce/personnel/etc., based on a diversity of factor including availability and demand (Sedeh does disclose scheduling based on demand – see citations in claim 1 – and also Sedeh paras. 0004-0006) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of O’Brien would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 17, Sedeh in view of Babarykin discloses the computer-implemented method of claim 16, where Sedeh discloses further comprising displaying a presentation of employee data, via the scheduling interface, upon selection of an employee from the plurality of employees (see citations above in claim 1 and also see ¶¶ 0015-0020, 0048-0056). However, neither Sedeh nor Babarykin disclose employee tags.
Analogous art O’Brien discloses selecting employee tags (Figs. 2A-B; col. 3, line 5 – col. 4, line 25; col. 4, lines 30-44; col. 6, line 18 – col. 7, line 2).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sedeh in view of Babarykin employee tags as taught by analogous art O’Brien in order to efficiently and accurately schedule employees/workforce/personnel/etc., since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of O’Brien would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 18, Sedeh in view of Babarykin discloses the computer-implemented method of claim 17, where Sedeh further discloses wherein the presentation Page 4 of 7of employee data includes current schedule data and previous schedule data associated with the employee (¶¶ 0014 [staffing resources…personnel scheduling], 0016-0018 [personnel scheduling…shifts], 0036-0039 [available for scheduling…rostering…determine scheduling…rostering model…demand information…quantities of service providers…specific service providers that are to be scheduled (for the different multiples of the first unit of time) during the time periods], 0031-0034 [account for holidays, holiday weeks…vacations], 0041-0042 [type of provider – doctors, nurses, etc., (employee data)…provider type that is available (also looking at availability based on previous schedule/shift)], 0048-0056).  However, neither Sedeh nor Babarykin explicitly state employee tag.
Analogous art O’Brien discloses selecting employee tags (Figs. 2A-B; col. 3, line 5 – col. 4, line 25; col. 4, lines 30-44; col. 6, line 18 – col. 7, line 2).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sedeh in view of Babarykin employee tags as taught by analogous art O’Brien in order to efficiently and accurately schedule employees/workforce/personnel/etc., since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of O’Brien would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claims 9-11, claims 9-11 disclose substantially similar limitations as claims 16-18 above; and therefore claims 9-11 are rejected under the same rationale and reasoning as presented above for claims 16-18.


Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Sedeh et al., (US 2018/0052959) (hereinafter “Sedeh”) in view of Babarykin (US 2015/0317058) further in view of Tsuji et al., (US 6,522,347)
As per claim 21, Sedeh discloses the computer program product of claim 20, wherein the user interface comprises a employee information interface comprising the employee's prior schedule and a current schedule dynamically generated and recommended by the computer processor (see citations above for claims 1 and also see ¶¶ 0016-0019 [levels of demand for a service provider based on past patient census information (e.g., statistically) with the target of allocating service providers such that low quality of care problems are avoided due to understaffing and such that budget overruns are avoided due to overstaffing. System 10 may also avoid quality of care problems by preferring personnel who work longer shifts (e.g., preferring twelve hour shifts over eight or four hour shifts and preferring eight hour shifts over four hour shifts). Such preference may be an aspect of a rostering model used to schedule the personnel. The rostering model may be selected from among a plurality of rostering models…allocate service providers that work the longest shifts and then, after these service providers are allocated, service providers that work shorter shifts may be allocated, followed by allocation of service providers who work even shorter shifts. Such selection of a rostering model creates a strict constraint in performing personnel allocation…satisfy a quality factor (e.g., service recipient to service provider ratio, such as a patient to nurse ratio or other ratio) while also satisfying understaffing/overstaffing thresholds], 0034-0039 [account for peak times… schedule personnel to cover for peak demand at certain times (e.g., in the morning) during the time periods…[d]emand information component may adjust a target service recipient to service provider ratio (e.g., a patient to nurse ratio or other ratio), which scheduling information component operates on to cover the peak times…available for scheduling…rostering…determine scheduling…rostering model…demand information…quantities of service providers…specific service providers that are to be scheduled (for the different multiples of the first unit of time) during the time periods], 0031-0032 [account for holidays, holiday weeks…vacations], 0041-0042, 0048-0056).  However, neither Sedeh nor Babarykin explicitly state pop-up window comprising schedule.
Tsuji discloses pop-up window comprising schedule (col. 1, lines 25-33 [window…schedules]; col. 19, lines 18-26 [icon…screen appears…window…schedules]; col. 19, line 62 – col. 20, line 4 [schedule…screen opens…icons…window]; col. 27, lines 21-39 [pop-up window comprising schedule… information on an icon selected through operation of the operation section is output by the display definition section 210B to the third and fourth display definition sections 210C and 210D…display is performed in a manner that a window is opened on each-mode screen according to the third display definition section 210C and the lower-level menus are displayed parallel on the opened window…when one "building icon" is selected in S19 from the upper-level menus shown in FIG. 1, the lower-level menus belonging to the selected icon, that is, a "schedule display screen" is displayed]; col. 35, lines 23-42 [a display screen used when a schedule is written…concurrently a window of a character-input interface 322 which is formed of a keyboard display image is opened]; col. 40, lines 9-28).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sedeh in view of Babarykin pop-up window comprising schedule as taught by analogous art Tsuji in order to efficiently and accurately display schedules and to update schedules of employees/workforce/personnel/etc., since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Tsuji would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 22, Sedeh discloses the computer program product of claim 21, wherein the employee information interface comprises a status associated with the employee, the status including at least one of a shift, on leave, rest-tire, sick-time and vacation days (see citations of claims 1 and 15; and also see ¶¶ 0014 [staffing resources…personnel scheduling], 0016-0018 [personnel scheduling…shifts], 0036-0039 [available for scheduling…rostering…determine scheduling…rostering model…demand information…quantities of service providers…specific service providers that are to be scheduled (for the different multiples of the first unit of time) during the time periods], 0031-0034 [account for holidays, holiday weeks…vacations], 0041-0042 [type of provider – doctors, nurses, etc., (employee data)…provider type that is available (also looking at availability based on previous schedule/shift)]).  However, neither Sedeh nor Babarykin explicitly state pop-up window comprising schedule.
Tsuji discloses pop-up window comprising schedule (col. 1, lines 25-33 [window…schedules]; col. 19, lines 18-26 [icon…screen appears…window…schedules]; col. 19, line 62 – col. 20, line 4 [schedule…screen opens…icons…window]; col. 27, lines 21-39 [pop-up window comprising schedule… information on an icon selected through operation of the operation section is output by the display definition section 210B to the third and fourth display definition sections 210C and 210D…display is performed in a manner that a window is opened on each-mode screen according to the third display definition section 210C and the lower-level menus are displayed parallel on the opened window…when one "building icon" is selected in S19 from the upper-level menus shown in FIG. 1, the lower-level menus belonging to the selected icon, that is, a "schedule display screen" is displayed]; col. 35, lines 23-42 [a display screen used when a schedule is written…concurrently a window of a character-input interface 322 which is formed of a keyboard display image is opened]; col. 40, lines 9-28).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sedeh in view of Babarykin pop-up window comprising schedule as taught by analogous art Tsuji in order to efficiently and accurately display schedules and to update schedules of employees/workforce/personnel/etc., since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Tsuji would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 23, Sedeh discloses the computer program product of claim 21, wherein the recommended current schedule is changeable by a user (¶¶ 0033 [input from user (regarding holidays, etc.,)], 0038 [user input via user interface], 0050-0051 [user input…update the scheduling…responsive to…interactive element being moved…on the interface], 0038 [scheduling personnel…chart], 0052 [user input…holidays and/or special events…reoptimize scheduling…result of user adjustments],  0051-0056 [update the scheduling…user interface…[adjustments]…chart…holidays (etc.,)…reoptimize scheduling…result of adjustments (adding holidays, etc.,)…updated…scheduling]; see also 0051-0052 [update the scheduling…responsive to…interactive element being moved…on the interface], 0038 [scheduling personnel…chart], 0063-0066, 0069).  

As per claim 24, claim 24 disclose substantially similar limitations as claim 7 above; and therefore claim 24 is rejected under the same rationale and reasoning as presented above for claim 7.

As per claim 25, claim 25 disclose substantially similar limitations as claim 19 above; and therefore claim 25 is rejected under the same rationale and reasoning as presented above for claim 19.



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent art is as follows:
Sarlay (US 2008/0300953): A workforce management system implements enhanced any-day-of-the-week or holiday fairness processing. The system provides one or more display interfaces indexed by day of week or given holiday dates, and through which a user defines a fairness policy with respect to each such day or dates. In use, the system compares a fairness policy with historical credit data to generate a rank order of agent eligibility to fulfill a contact center schedule for a given day or holiday date. This rank order of agent availability is then provided to a scheduler to enable generation of one or more contact center schedules for the given day or holiday date. The day of week and holiday fairness may be carried out independently or combined. The system also enables fairness days or dates to be processed according to a user-defined priority.
Carenza (US 2015/0170106): Disclosed is an employee vacation scheduling system for enabling an employee to purchase vacation travel services on the basis of the availability of the paid leaves thereof. The vacation scheduling system comprises a database comprising a plurality of employees wherein, each employee is associated with the number of paid leaves the employee is entitled to.
Dreyfuss et al., (US 2010/0306017): Illustrates creating, confirming and managing employee schedules comprises creating a schedule having time slots comprising shifts having employees, publishing the schedule on a network to the employees, and receiving a response of a confirmation, a request for shift change, and a null response from each employee. For each employee, if a null response is received, a reminder is sent. If request for shift change is received, an alert is sent to eligible employees using a preferred communication mode, and if one of the eligible employees responds, the shift change may be confirmed automatically or with manager approval. If approved, the employee requesting the change and the eligible employee are notified of the change; if not approved, both employees are notified of the lack of change. The schedule can be published using an employee's preferred communication mode. All steps contain implications for the system's three-step color-coding schema.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683